DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barinaga et al. (6,595,619).

Regarding claim 1, Barinaga teaches an inkjet recording apparatus, comprising: 
a recording unit (fig. 2, item 224) that records an image by ejecting ink onto a recording medium (see fig. 2); 
a conveying unit (fig. 2, item 212) that is arranged below the recording unit and conveys the recording medium (see fig. 2); 
a maintenance unit (fig. 10, item 226) that is arranged so as to be movable in a horizontal direction above the conveying unit (see fig. 10) and performs maintenance on an ink ejection surface of the recording unit (see fig. 10); 
a frame unit (fig. 2, item 206, fig. 10, item 616) that movably supports the recording unit and the maintenance unit (see fig. 2); 
a vertical drive unit (see fig. 16, step 802) that moves the recording unit in a vertical direction (see figs. 9, 10); and 

wherein the frame unit has two wall portions arranged at each of both end portions of the recording unit and the maintenance unit in a width direction orthogonal to the conveying direction of the recording medium (see figs. 2, 10, note that portion 206 of frame unit must necessarily have opposing wall portions to hold both sides of the printing and maintenance units) and that support the recording unit and the maintenance unit (see figs. 2, 10); and 
at least one of the two wall portions has a cutout portion in a lower side (fig. 6, Note that the cutout portion is being taken to be the bottom of the slot in which positioning mechanism 514 slides, while the maintenance unit is being defined as the top of cap 226). 	Regarding claim 2, Barinaga teaches the inkjet recording apparatus according to claim 1, wherein the cutout portion has a portion located below the maintenance unit (see fig. 10, Note that the bottom of slot is below a vertical level at which the top of cap 226 makes contact with the head 224). 	Regarding claim 3, Barinaga teaches the inkjet recording apparatus according to claim 1, wherein a gap existing above the conveying unit located below the maintenance unit when the maintenance unit is arranged at a position different from the recording unit in the conveying direction is larger in the vertical direction than a gap 
the recording unit that ejects the ink of a single color (fig. 10, leftmost recording unit 224); 
a maintenance unit (fig. 10, topmost portion of leftmost cap 226) that performs maintenance of the recording unit; 
the frame unit that supports the recording unit and the maintenance unit (see figs. 2, 10); and 
the vertical drive unit that moves the recording unit in the vertical direction (see fig. 10), and the conveying direction drive unit that moves the maintenance unit along the conveying direction (see figs. 9, 10); 
wherein a plurality of the recording units, which each recording unit records an image having a single color, are arranged side-by-side corresponding to each of a plurality of colors above the conveying unit along the conveying direction (see fig. 10, Note that each head 220 records with a different color ink). 	Regarding claim 6, Barinaga teaches the inkjet recording apparatus according to claim 1, wherein the recording unit is removable from the frame unit and the vertical drive unit (col. 6, lines 18-52, Note that printheads can be removed/replaced).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853